 In the MatterOfWHEELINGCORRUGATINGCOMPANYandINLANDWAREHOUSEMENLOCALNo.818,INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS,A. F.OFL.Case No. R-2168.-Decided December 3, 1940Jurisdiction:warehousing industry.Investigation and Certification of Representatives:existence of question : refusalto accord recognition to union ; election necessary.Unit Appropriate for Collective Bargaining:allmanual labor warehouse em-ployees excluding chauffeurs, office and clerical employees, watchmen,sales-men, and supervisory employeesMr. J. E. Bruce,of Wheeling, W. Va., for the Company.Mr. Benjamin Cunningham,of New York City, for the Union.Mr. Louis Cokin,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 8 and November 9, 1940, respectively, Inland - Ware-housemen Local No. 818, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers, A. F. of L., herein called theUnion, filed with the Regional Director for the Second Region (NewYork City) a petition and an amended petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Wheeling Corrugating Company, Long Island City,New York, herein called the Company, and requesting an investiga-_tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On November 14, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3 of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On November 15, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on November 25, 1940,at 'New York City, before Shad Polier, the Trial Examiner duly28 N. L. R. B, No 50294 WHEELING CORRUGATING COMPANY295designated by the Board.The Company was represented by counsel,the Union by its secretary-treasurer ; both participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing, on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWheeling Corrugating Company is a West Virginia corporationand is a wholly owned subsidiary of Wheeling Steel Corporation.Theprincipal office of the Company is located in Wheeling, West Virginia.This proceeding is concerned solely with one of its warehouses lo-cated at Long Island City, New York, where it is engaged in corru-gating roofing sheets and in warehousing, selling, and distributingsheet steel, sheet steel products, wire, and wire products.During the first 6 months of 1940, the Company shipped to itsLong Island City warehouse products valued in excess of $200,000,approximately all of which had their origin outside the State of NewYork.During this same period the Company sold and shipped prod-ucts from its Long Island City warehouse to points outside the Stateof New York valued in excess of "$60,000, this figure constitutingapproximately 30 per cent of the Company's business during thatperiod.The Company admits that it is engaged in commerce withinthe meaning of Section 2 of the Act.IT.THE ORGANIZATION INVOLVEDInlandWarehousemen Local No. 818, International Brotherhoodof Teamsters, Chauffers, Warehousemen & Helpers, is a labor organ-ization affiliated with the American Federation of Labor. It admitstomembership all manual labor warehouse employees, excludingchauffeurs, office and clerical employees, watchmen, salesmen, andsupervisory employees at the Long Island City warehouse of theCompany.'III.THE QUESTION CONCERNING REPRESENTATIONThe Union has requested the Company to bargain with it as theexclusive representative of the employees at its Long Island Citywarehouse.The Company has denied this request.We find that a question has arisen concerning the representation ofemployees of the Company. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE QUESTION CONCERNING' REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several. States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow 'of commerce.V.THE 'APPROPRIATE UNITThe Company and the Union agreed, by stipulation that the ap-propriate unit should consist of all manual labor warehouse employeesat the Long Island City warehouse of 1 the Company, excludingchauffeurs, office and clerical employees, watchmen, 'salesmen, andWe' see no reason, for' departing from suchunit.We find that all manual labor warehouse'' employees at the LongIsland-City warehouse of the Company, excluding chauffeurs', officeand clerical employees, watchmen, salesmen, ' and supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to' self-organization and tocollective bargaining and otherwise effectuate the-policies of the 'Act.VI.THE DE'h4{MINATIONOF REPRESENTATIVESWe find that the question which has arisen' concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The parties agree that eligibility of em-ployees to vote in the election should be determined by the Company'spay roll immediately preceding the date of the Direction.We findthat the employees eligible to vote shall be those employees in theappropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction herein, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation and employees who were then or havesince been temporarily laid off, but excluding those who have sincequit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees at the Long Island City warehouse ofWheeling Corrugating Company, within the meaning of Section 9 'WHEELING CORRUGATING COMPANY297(c) and Section 2 (6) and(7) of the National Labor Relations'Act.2.All manual labor warehouse employees at the Long Island Citywarehouse of the Company,excluding chauffeurs,office and clericalemployees,watchmen,salesmen,and supervisory employees,consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9(b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9(c) of the National Labor Rela-tions Act, 49 Stat. 449, and'pursuant to Article III, Section. 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Wheeling Corrugating Company, Long Island City, New York,an election by secret ballot shall be conducted as early as possible,but not later thanthirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Second Region, acting in this matter as agent for the, NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations,among all manual labor warehouse employeesat the Long Island City warehouse of the Company mho were em-ployed during the pay-roll period immediately preceding the dateof this Direction,including employees who did not work during suchpay-roll period because they were ill or on vacation and employeeswho were then or have since been temporarily laid off, but excludingchauffeurs,office and clerical employees,watchmen, salesmen,super-visory employees,and employees who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by Inland Warehousemen Local No. 818, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers,affiliatedwith the American Federation of Labor, for the purposesof collective bargaining.-CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESDecember 23, 1940On December 3, 1940,the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.Pursuant to the Direction of Election, 298DECISIONS OF` NATIONAL LABOR RELATIONS BOARDan election by secret ballot was conducted on December 6, 1940, underthe direction and supervision of the Regional Director for the SecondRegion (New York City). On December 7, 1940, the Regional Di-rector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report.No objectionsto the conduct of the ballot or the Election Report have been filedby any of the parties.,As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote____________________________28Total number of ballots cast______________________________25Total number of valid ballots____________________________25Total number of votes in,favor of InlandWarehousemen.LocalNo. 818, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers, affiliated with theAmerican Federation of Labor__________________________5Total number of votes against afore-mentioned union ------0Total number of blank votes_____________________________0Total number of void ballots____________________________0Total number of challenged votes_________________________0By virtue of and pursuant to the power vested in theNationalLabor Relations Board of Section 9 (c) of the National Labor Rela-tionsAct, 49 ,Scat. 449, and pursuant to Article III, Sections 8 and 9of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIEDthat Inland Warehousemen Local No. 818,International Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers, affiliated with the American Federation of Labor, hasbeen designated and selected by a majority of all manual laborwarehouse employees at the Long Island City warehouse of Wheel-ing Corrugating Company, excluding chauffeurs, office and clericalemployees, watchmen, salesmen, and supervisory employees, as theirrepresentative for the purposes of collective bargaining, ' and that,pursuant to Section 9 (a) of the Act, Inland Warehousemen LocalNo. 818, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers, affiliated with the American Federation ofLabor, is the exclusive' representative of all such employees for. thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.28 N. L.R. B, No. 50a.